                                                                                        Case 2:20-cv-02347-APG-DJA Document 49
                                                                                                                            48 Filed 03/29/21
                                                                                                                                     03/26/21 Page 1 of 5




                                                                 1            LINDSAY K. CULLEN, ESQ.
                                                                              Nevada Bar No. 12364
                                                                 2            BRETT A. CARTER, ESQ.
                                                                              Nevada Bar No. 5904
                                                                 3            BERTOLDO BAKER CARTER & SMITH
                                                                              7408 West Sahara Avenue
                                                                 4            Las Vegas, Nevada 89117
                                                                              Phone Number: (702) 228-2600
                                                                 5            Fax Number: (702) 228-2333
                                                                              Email address:
                                                                 6            Lindsay@NVLegalJustice.com
                                                                              Carter@NVLegalJustice.com
                                                                 7            Attorneys for Plaintiff
                                                                 8                                                        UNITED STATES DISTRICT COURT
                                                                 9                                                                 DISTRICT OF NEVADA
BERTOLDO BAKER CARTER & SMITH




                                                                 10
                                702-228-2600• Fax 702-228-2333




                                                                                   HOWARD RONALD TUBIN, individually,                         CASE NO.: 2:20-cv-02347-APG-DJA
                                   7408 West Sahara Avenue
                                   Las Vegas, Nevada 89117




                                                                 11
                                                                                                                      Plaintiff,              STIPULATED MOTION TO EXTEND
                                                                 12                                                                           TIME TO RESPOND TO COMPLAINT
                                                                                   v.
                                                                                                                                              (THIRD REQUEST)
                                                                 13
                                                                                   DEPUY SYNTHES SALES, INC., d/b/a
                                                                 14
                                                                                   DEPUY SYNTHES JOINT
                                                                                   RECONSTRUCTION; DEPUY SYNTHES
                                                                 15
                                                                                   INC.; JOHNSON & JOHNSON; DEPUY
                                                                                   ORTHOPAEDICS, INC.; STRYKER
                                                                 16
                                                                                   CORPORATION; HOWMEDICA
                                                                                   OSTEONICS CORPORATION d/b/a
                                                                      702-228-2600• Fax 702-228-2333




                                                                 17
                                                                                   STRYKER ORTHOPAEDICS; AAP
                                                                                   IMPLANTS, INC.; DOES 1 through 15,
                                                                                   inclusive; and ROE BUSINESS ENTITIES 1
                                                                      7408 West Sahara Avenue
                                                                      Las Vegas, Nevada 89117




                                                                 18
                                                                                   through 15, inclusive,
                                                                 19
                                                                                                                      Defendants.
                                                                 20

                                                                 21                                    COMES NOW Plaintiff HOWARD TUBIN, by and through his attorneys of record, Lindsay
                                                                 22           K. Cullen, Esq., and Brett A. Carter, Esq., of BERTOLDO, BAKER, CARTER AND SMITH, and
                                                                 23           Defendants,                    DEPUY     SYNTHES       SALES,    INC.   d/b/a   DEPUY   SYNTHES    JOINT
                                                                 24           RECONSTRUCTION; DEPUY SYNTHES INC.; JOHNSON & JOHNSON; and DEPUY
                                                                 25           ORTHOPAEDICS, INC. (collectively, “DePuy Defendants”), through their counsel, BARNES &
                                                                 26

                                                                 27
                                                                                                                                        Page 1 of 5
                                                                 28
                                                                                        Case 2:20-cv-02347-APG-DJA Document 49
                                                                                                                            48 Filed 03/29/21
                                                                                                                                     03/26/21 Page 2 of 5




                                                                 1            THORNBURG LLP and KAEMPFER CROWELL, and states that they met and conferred to discuss

                                                                 2            the pending dispute and hereby stipulates as follows:

                                                                 3                                     WHEREAS, on or around December 31, 2020, Plaintiff commenced this action by filing a

                                                                 4            First Amended Complaint in the United States District Court for the District of Nevada, Howard

                                                                 5            Ronald Tubin v. DePuy Synthes Sales, Inc., et al., 2:20-cv-02347-APG-DJA;

                                                                 6                                     WHEREAS, on January 22, 2021, the parties moved this Court to extend time for the Depuy

                                                                 7            Defendants to respond to Plaintiff’s Complaint while the parties participated and engaged in good

                                                                 8            faith efforts to resolve this matter as to Defendants DePuy without the need for further litigation.

                                                                 9                                     WHEREAS, the Court granted DePuy Defendants [First] Stipulated Motion to Extend Time
BERTOLDO BAKER CARTER & SMITH




                                                                 10           on January 25, 2021, via Minute Order DOC 18, thereby requiring DePuy Defendants to file their
                                702-228-2600• Fax 702-228-2333
                                   7408 West Sahara Avenue
                                   Las Vegas, Nevada 89117




                                                                 11           response to Plaintiff’s Complaint by February 24, 2021;

                                                                 12                                    WHEREAS, the Parties filed a second Stipulated Motion to Extend Time to Respond to

                                                                 13           Complaint on February 22, 2021, to continue with their good faith resolutions efforts, with the Court

                                                                 14           granting same on February 23, 2021;

                                                                 15                                    WHEREAS, the Parties still continue in good faith to participate and engage in good faith

                                                                 16           efforts to resolve this matter against the DePuy Defendants without the need for further litigation
                                                                      702-228-2600• Fax 702-228-2333




                                                                 17           and thereby jointly seek a third extension of time from this Court for DePuy Defendants to answer
                                                                      7408 West Sahara Avenue




                                                                              or otherwise respond to Plaintiff’s Complaint. If the Parties cannot reach a resolution, and for good
                                                                      Las Vegas, Nevada 89117




                                                                 18

                                                                 19           cause hereby appearing, the Parties agree and stipulate to an additional sixty (60) days of time for

                                                                 20           DePuy Defendants to answer or otherwise respond to Plaintiff’s Complaint, thereby making the

                                                                 21           responsive pleading due by May 25, 2021.

                                                                 22           ///

                                                                 23           ///

                                                                 24           ///

                                                                 25           ///

                                                                 26           ///

                                                                 27
                                                                                                                                           Page 2 of 5
                                                                 28
                                                                                        Case 2:20-cv-02347-APG-DJA Document 49
                                                                                                                            48 Filed 03/29/21
                                                                                                                                     03/26/21 Page 3 of 5




                                                                 1                                     IT IS THEREFORE STIPULATED AND AGREED by Plaintiff and DePuy Defendants,

                                                                 2            by and through their respective counsel, and the Court is respectfully requested to order that:

                                                                 3                                     DePuy Defendants may have an extension of sixty (60) days from March 26, 2021 to file a

                                                                 4            response to Plaintiff’s Complaint. DePuy Defendants must file their responsive pleading by May

                                                                 5            25, 2021.

                                                                 6                     DATED this 26th day of March, 2021                               DATED this 26th day of March 2021
                                                                 7                     BERTOLDO BAKER CARTER &                                          KAEMPFER CROWELL
                                                                                       SMITH
                                                                 8
                                                                                       /s/ Lindsay K. Cullen                                            /s/ Robert McCoy________________
                                                                 9                     LINDSAY K. CULLEN, ESQ.                                          ROBERT MCCOY, ESQ.
                                                                                                                                                        Nevada Bar No. 009121
BERTOLDO BAKER CARTER & SMITH




                                                                                       Nevada Bar No. 12364
                                                                 10                    BRETT A. CARTER, ESQ.                                            SIHOMARA L. GRAVES, ESQ.
                                702-228-2600• Fax 702-228-2333




                                                                                       Nevada Bar No. 5904                                              Nevada Bar No. 13239
                                   7408 West Sahara Avenue
                                   Las Vegas, Nevada 89117




                                                                 11                    7408 W. Sahara Avenue                                            1980 Festival Plaza Drive, Ste. 650
                                                                                       Las Vegas, Nevada 89117                                          Las Vegas, Nevada 89135-2958
                                                                 12                    Attorneys for Plaintiff                                          Attorneys for Defendants, Depuy
                                                                                                                                                        Synthes Sales, Inc. dba, Depuy Synthes
                                                                 13                                                                                     Joint Reconstruction; Depuy Synthes
                                                                                                                                                        Inc.; Johnson & Johnson, and DePuy
                                                                 14                                                                                     Orthopaedics, Inc.

                                                                 15                                                                       ORDER

                                                                 16           IT IS SO ORDERED.
                                                                      702-228-2600• Fax 702-228-2333




                                                                 17                      29th day of March 2021.
                                                                              DATED this ____
                                                                      7408 West Sahara Avenue
                                                                      Las Vegas, Nevada 89117




                                                                 18
                                                                                                                              ________________________________________
                                                                 19
                                                                                                                              DANIEL  J. ALBREGTS
                                                                                                                                  _________________________________
                                                                 20                                                           UNITED
                                                                                                                                  U.S. STATES
                                                                                                                                       DISTRICTMAGISTRATE
                                                                                                                                                COURT JUDGE JUDGE

                                                                 21           Prepared and Submitted by:

                                                                 22           BERTOLDO BAKER CARTER & SMITH

                                                                 23           /s/Lindsay K. Cullen
                                                                              LINDSAY K. CULLEN, ESQ.
                                                                 24           Nevada Bar No. 12364
                                                                              BRETT A. CARTER, ESQ.
                                                                 25           Nevada Bar No. 5904
                                                                              7408 W. Sahara Avenue
                                                                 26           Las Vegas, NV 89117
                                                                              Attorneys for Plaintiff
                                                                 27
                                                                                                                                          Page 3 of 5
                                                                 28
                                                                                        Case 2:20-cv-02347-APG-DJA Document 49
                                                                                                                            48 Filed 03/29/21
                                                                                                                                     03/26/21 Page 4 of 5




                                                                 1                                                              CERTIFICATE OF SERVICE

                                                                 2                                     I, the undersigned, hereby certify that I am employed in the County of Clark, State of Nevada,

                                                                 3                am over the age of 18 years and not a party to this action. My business address is that of Bertoldo

                                                                 4                Baker Carter & Smith, 7408 W. Sahara Ave., Las Vegas, Nevada 89117.

                                                                 5                                     I HEREBY CERTIFY that on this 26th day of March 2021, I electronically filed the

                                                                 6                STIPULATED MOTION TO EXTEND TIME TO RESPOND TO COMPLAINT (THIRD

                                                                 7                REQUEST) the Clerk of Court using the CM/ECF system for filing and transmittal of Notice of

                                                                 8                Electronic Filing to all parties and counsel identified on the Court generated Electronic Filing

                                                                 9                System and via electronic mail to the following:
BERTOLDO BAKER CARTER & SMITH




                                                                 10
                                702-228-2600• Fax 702-228-2333




                                                                                                       James F. Murdica
                                                                                                       Erin M. Pauley
                                   7408 West Sahara Avenue
                                   Las Vegas, Nevada 89117




                                                                 11                                    BARNES & THORNBURG LLP
                                                                                                       One North Wacker Drive, Ste. 4400
                                                                 12                                    Chicago, IL 60606
                                                                                                       (312) 214-4598
                                                                 13                                    jmurdica@btlaw.com
                                                                                                       epauley@btlaw.com
                                                                 14
                                                                                                       Robert McCoy
                                                                 15                                    Sihomara L. Graves
                                                                                                       KAEMPFER CROWELL
                                                                 16                                    1980 Festival Plaza Drive, Suite 650
                                                                                                       Las Vegas, NV 89135-2958
                                                                      702-228-2600• Fax 702-228-2333




                                                                 17                                    (702) 792-7000
                                                                                                       rmccoy@kcnvlaw.com
                                                                      7408 West Sahara Avenue
                                                                      Las Vegas, Nevada 89117




                                                                 18                                    sgraves@kcnvlaw.com
                                                                                                       Attorneys for Defendants, Depuy Synthes Sales, Inc. dba, Depuy Synthes Joint
                                                                 19                                    Reconstruction;
                                                                                                       Depuy Synthes Inc.;
                                                                 20                                    Johnson & Johnson;
                                                                                                       DePuy Orthopaedics, Inc.
                                                                 21
                                                                                                       Jay J. Schuttert
                                                                 22                                    Justin S. Hepworth
                                                                                                       EVANS FEARS & SCHUTTERT, LLP
                                                                 23                                    6720 Via Austi Parkway, Ste. 300
                                                                                                       Las Vegas, Nevada 89119
                                                                 24                                    jschuttert@efstriallaw.com
                                                                                                       jhepworth@efstriallaw.com
                                                                 25

                                                                 26           ///
                                                                 27
                                                                                                                                             Page 4 of 5
                                                                 28
                                                                                        Case 2:20-cv-02347-APG-DJA Document 49
                                                                                                                            48 Filed 03/29/21
                                                                                                                                     03/26/21 Page 5 of 5




                                                                 1                                     Matthew Bernstein
                                                                                                       Ryan Killian
                                                                 2                                     Benjamin Walther
                                                                                                       SHOOK, HARDY & BACON, L.L.P.
                                                                 3                                     600 Travis, Suite 3400
                                                                                                       Houston, Texas 77002
                                                                 4
                                                                                                       Citigroup Center
                                                                 5                                     201 South Biscayne Blvd., Ste. 3200
                                                                                                       Miami, Florida 33131
                                                                 6                                     mbernstein@shb.com
                                                                                                       rkillian@shb.com
                                                                 7                                     bwalther@shb.com
                                                                 8                                     Nicholas Deutsch
                                                                                                       CRUMP & DEUTSCH, PLLC
                                                                 9                                     2825 Wilcrest Drive, Ste. 216
BERTOLDO BAKER CARTER & SMITH




                                                                                                       Houston, Texas 77042
                                                                 10                                    ndeutsch@cdlawtx.com
                                702-228-2600• Fax 702-228-2333




                                                                                                       Attorneys for Defendant Howmedica Osteonics Corp
                                   7408 West Sahara Avenue
                                   Las Vegas, Nevada 89117




                                                                 11

                                                                 12                                    I certify under penalty of perjury that the foregoing is true and correct and that this Certificate

                                                                 13               of Service was executed by me on the 26th day of March, 2021 at Las Vegas, Nevada.

                                                                 14

                                                                 15                                                                  /s/_Dana K. Taylor
                                                                                                                                     An Employee of Bertoldo Baker Carter & Smith
                                                                 16
                                                                      702-228-2600• Fax 702-228-2333




                                                                 17
                                                                      7408 West Sahara Avenue
                                                                      Las Vegas, Nevada 89117




                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27
                                                                                                                                               Page 5 of 5
                                                                 28
